

116 S4534 IS: Online Freedom and Viewpoint Diversity Act
U.S. Senate
2020-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4534IN THE SENATE OF THE UNITED STATESSeptember 8, 2020Mr. Wicker (for himself, Mr. Graham, and Mrs. Blackburn) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend section 230 of the Communications Act of 1934 to modify the scope of protection from civil liability for good Samaritan blocking and screening of offensive material.1.Short titleThis Act may be cited as the Online Freedom and Viewpoint Diversity Act.2.Protection from civil liability for good Samaritan blocking and screening of offensive materialSection 230 of the Communications Act of 1934 (47 U.S.C. 230) is amended—(1)in subsection (c)—(A)in paragraph (1)—(i)by striking No provider and inserting the following:(A)In generalNo provider; and(ii)by adding at the end the following:(B)Applicability(i)In generalSubparagraph (A) shall not apply to any decision or agreement made or action taken by a provider or user of an interactive computer service to restrict access to or availability of material provided by another information content provider. (ii)Civil liabilityAny applicable immunity for a decision or agreement made or action taken by a provider or user of an interactive computer service described in clause (i) shall be provided solely by paragraph (2).; and(B)in paragraph (2)—(i)in subparagraph (A)—(I)by striking considers to be and inserting has an objectively reasonable belief is; and(II)by striking or otherwise objectionable and inserting promoting self-harm, promoting terrorism, or unlawful; and(ii)in subparagraph (B), by striking paragraph (1) and inserting subparagraph (A); and(2)in subsection (f)(3)—(A)by striking The term and inserting the following:(A)In generalThe term; and(B)by adding at the end the following:(B)ResponsibilityFor purposes of subparagraph (A), being responsible in whole or in part for the creation or development of information—(i)includes any instance in which a person or entity editorializes or affirmatively and substantively modifies the content of another person or entity; and(ii)does not include a change to the format, layout, or basic appearance of the content of another person or entity..